EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Brian Coyle on May 16, 2022.

The application has been amended as follows: 

Abstract:
Delete abstract and replace with the following:
--The present invention is a helmet system that reduces concussions by damping rotational force transmitted to a helmet user. The helmet has an exterior shell and an internal body that moves independently from the exterior shell. At least one magnetic source on the exterior shell's interior has a dipole directed axially at the internal body. At least one magnetic source on the internal body has a dipole aligned with the same axis, directed at the exterior shell. In a resting state magnetic sources generate a weak magnetic field. When an impact rotates the exterior shell, it moves off the initial alignment and closer to the internal body. The previously aligned magnetic sources torque. The magnetic source on the internal body torques in the opposite direction of the rotation, as do all initially aligned magnetic sources impacted. Angular momentum is displaced, diffused, offset, damping rotational force transmitted to a helmet user.--.

Claims:
Delete all claims and replace with the following:
--1.  A magnetic damping system for helmets, the helmet system comprising an internal body positionable about a person's head, and an exterior shell cooperatively rotatable with respect to the internal body, comprising:
a first set of magnets and a second set of magnets, each set having a plurality of magnetic fluxes, the first set associated with the internal body, the second set associated with the exterior shell, the first and the second sets of magnets are configured and arranged to generate a repulsive magnetic field geometry for damping rotational and linear accelerations;
wherein at least one of the plurality of magnetic fluxes is a focused one-sided magnetic flux with a dipole oriented to a first axis, generated by a plurality of small magnets assembled in at least a first and second layer, the small magnets therein having a distribution of magnetic polarity that varies, generating a magnetic field stronger than the equivalent volume of magnetic material; 
a corresponding magnetic flux on the opposite internal body or exterior shell, with a dipole oriented to the first axis;
in a resting condition, the corresponding magnetic fluxes of the internal body and the exterior shell have a space between them dimensioned so that their respective magnetic fluxes do not substantially interact;
when angular and linear acceleration of the exterior shell move it in a direction beyond the first axis and more proximate to the internal body, torque of the corresponding magnetic fluxes results;
wherein torque of the magnetic flux associated with the internal body substantially dampens the transmission of the angular acceleration to the person's head. 
2. The magnetic damping system of claim 1, further comprising the internal body and the exterior shell are connected by a plurality of flexible projections.

3. The magnetic damping system of claim 1, wherein the internal body comprises a flexible material with two surfaces, a first surface directed outwards and a second surface configured to be directed towards the person’s head, the second surface configured to transmit substantially no magnetic flux towards the person's head.

8. The magnetic damping system of claim 1, further comprising a skeletal structure, made out of wire or other tubular material, is at least partially contained within the internal body.

11. The magnetic damping system of claim 1, wherein the at least one plurality of small magnets that generate the focused one-sided magnetic flux are assembled in a magnet pad with a front side and a back side, wherein the generated magnetic flux emits from the front side, and the back side is capable of being fitted and attached to the interior side of the exterior shell.

12. The magnetic damping system of claim 1, wherein at least one of the at least one focused one-sided magnetic fluxes is generated by being comprised of magnetic material selected from smart fluids consisting essentially of one or more of (a) ferrofluid, (b)  ferromagnetic fluid, (c) magnetorheological fluid, (d) magnetic hydrogels.--.

Claims 4-7, 9-10 and 13-20 are canceled.



Claims 1-3, 8 and 11-12 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732